 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   JUSTIN JACKSON,                              )     CASE NO. CV 19-1596-CAS (PJW)
                                                  )
11                         Petitioner,            )
                                                  )     J U D G M E N T
12                  v.                            )
                                                  )
13   WARDEN,                                      )
                                                  )
14                         Respondent.            )
                                                  )
15
16          Pursuant to the Order Dismissing Petition With Prejudice,
17          IT IS HEREBY ADJUDGED that the Petition is denied and the action
18   is dismissed with prejudice.
19
            DATED:         March 19, 2019.
20
21
22
23                                                CHRISTINA A. SNYDER
                                                  UNITED STATES DISTRICT JUDGE
24
25
26
27
28   S:\CAS\CRD\CASNYDER\R&R & Related - 194\Magistrate Orders\LA19CV01596CASPJW-J.wpd
